DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Claim Objections
Claims 1-12 and 14-18 are objected to because of the following informalities:  Inconsistent terminology. Changing "the memory cells" to "the plurality of memory cells" (claim 1, line 7; claims 6 and 15, line 1), is suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There appears to be no adequate description in the specification on how this feature was done for the claim limitation of "the carbon nitride layer has a density from about 2 g/cm3 to about 3 g/cm3" (i.e. at what temperature and what pressure), as recited in claim 9; and "the carbon nitride layer has a thermal conductivity from about 0.2 W/m·K to about 2 W/m·K" (i.e. at what temperature, and by what type of measurement technique), as recited in claim 10.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 6, 11, 12, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (2019/0140022) in view of Grobis et al. (2020/0005863).
As for claims 1 and 11, Jeong et al. show in Figs. 11-13 and related text a memory device, comprising: 

a first nonconductive separator material 148-1 separating the memory cells and having a word line end and a bit line end;
a metal via 164-1 separated from the plurality of memory cells by a second nonconductive separator material 148-1; and 
a metal bit line 160-1 electrically connecting the metal via with the plurality of memory cells.
Jeong et al. do not disclose the plurality of memory cells comprising a carbon nitride layer on a surface of the bit line side of the first electrode layer; a bit line end surface of the first nonconductive separator material is at least partially free of contact with the carbon nitride layer; wherein the metal bit line is in contact with the carbon nitride layer, and wherein the carbon nitride layer is made of a material different from a material of the first electrode layer (claim 1); and a bit line side surface of the carbon nitride layer is substantially coplanar with a bit line end surface of the first nonconductive separator material (claim 11).
Grobis et al. teach in Figs. 8A-8C, 9A-9C and related text: 
As for claim 1, the plurality of memory cells 180 comprising a carbon nitride layer 17 on a surface of the bit line side of the first electrode layer 166; 
a bit line end surface of the first nonconductive separator material 152/154 is at least partially free of contact with the carbon nitride layer; 

wherein the carbon nitride layer is made of a material different from a material of the first electrode layer ([0050], lines 6-12; [0055], lines 11-13).

As for claim 11, a bit line side surface of the carbon nitride layer is substantially coplanar with a bit line end surface of the first nonconductive separator material (Fig. 8B).
Jeong et al. and Grobis et al. are analogous art because they are directed to a memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong et al. with the specified feature(s) of Grobis et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a carbon nitride layer on a surface of the bit line side of the first electrode layer; a bit line end surface of the first nonconductive separator material being at least partially free of contact with the carbon nitride layer; wherein the metal bit line being in contact with the carbon nitride layer, and wherein the carbon nitride layer being made of a material different from a material of the first electrode layer, as taught by Grobis et al., in Jeong et al.'s device, in order to prevent diffusion of, and provide effective encapsulation of, the phase change memory material and improve the performance of the device.

As for claim 2, the combined device shows the metal bit line comprises tungsten, tantalum, niobium, molybdenum, titanium, or a combination thereof (Jeong: [0044]).


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use tungsten, tantalum, niobium, molybdenum, titanium, or a combination thereof, as the metal via; and the metal bit line and the metal via comprising substantially the same material, in Jeong et al. and Grobis et al.'s device, in order to improve the performance and the reliability of the device interconnection, simplify the processing steps of making the device; and optimize the performance of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

As for claim 5, the combined device shows no carbon nitride layer is present on a bit line end surface of the metal via, such that the metal bit line contacts the metal via by a metal to metal contact (Jeong: Fig. 12). 

As for claim 6, the combined device shows the memory cells are substantially free of metal silicon nitride (Jeong: Fig. 12; [0055], when 154-1 from any material other than silicon and nitrogen; and [0064], when 152-1 and 156-1 form any material other than TiSiN, TaSiN, ZrSiN, WSiN, and/or SiCN).

As for claim 12, the combined device shows the first nonconductive separator material comprises a spin on dielectric material (Jeong: [0068]). 

	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 

As for claim 14, the combined device shows the first nonconductive separator material and the second nonconductive separator material are the same material (Jeong: Fig. 12; [0068]).

As for claim 15, the combined device shows the memory cells further comprise a second electrode layer 152-1/146-1 adjacent the phase change material layer on a side opposite the first electrode 4 layer, a select device layer 144-1 adjacent the second electrode layer on a side opposite the phase change material layer, and a third electrode layer 142-1 adjacent the select device layer on a side opposite the second electrode layer (Jeong: Figs. 11-13).

As for claim 16, the combined device shows the first electrode layer comprises a carbon-containing material (Jeong: [0064]).

As for claim 18, the combined device shows the phase change material layer comprises a chalcogenide (Jeong: [0052]-[0054]).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (2019/0140022) Grobis et al. (2020/0005863) in view of Kurt et al. (MRS, Vol. 593, 2000).
As for claims 7 and 8, Jeong et al. and Grobis et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the carbon nitride layer comprises from about 23 at.% to about 40 at.% nitrogen; and the carbon nitride layer has a resistivity at 20 °C from about 0.1 ohm-cm to about 2 ohm-cm.
Kurt et al. teach in Fig. 3 and related text the carbon nitride layer comprises from about 23 at.% to about 40 at.% nitrogen (30% N2); the carbon nitride layer has a resistivity at 20 °C from about 0.1 ohm-cm to about 2 ohm-cm.
Jeong et al., Grobis et al. and Kurt et al. are analogous art because they are directed to a carbon nitride layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong et al. and Grobis et al. with the specified feature(s) of Kurt et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the carbon nitride layer comprising from about 23 at.% to about 40 at.% nitrogen and having a resistivity at 20 °C from about 0.1 ohm-cm to about 2 ohm-cm, as taught by Kurt et al., in Jeong et al. and Grobis et al.'s In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (2019/0140022) and Grobis et al. (2020/0005863) in view of Hellgren et al. (APL, Vol. 78, 2001).
Jeong e al. and Grobis et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the carbon nitride layer has a density from about 2 g/cm3 to about 3 g/cm3.
Hellgren et al. teach in related text the carbon nitride layer has a density from about 2 g/cm3 to about 3 g/cm3 (pg. 2703, Col. 2, last three lines). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the carbon nitride layer having a density from about 2 g/cm3 to about 3 g/cm3, as taught by Hellgren et al., in Jeong et al. and Grobis et al.'s device, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claims 7 and 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (2019/0140022) and Grobis et al. (2020/0005863) in view of Zhang et al. (Mat. Sci. and Eng., A209, 1996).
As for claims 7 and 10, Jeong e al. and Grobis et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the carbon nitride layer comprises from about 23 at.% to about 40 at.% nitrogen; and the carbon nitride layer has a thermal conductivity from about 0.2 W/m·K to about 2 W/m·K.
Zhang et al. teach in Figs. 3, 4(b) and related text the carbon nitride layer comprises from about 23 at.% to about 40 at.% nitrogen (pg. 6, Col. 2, Sec. 3, lines 9-12; ; and the carbon nitride layer has a thermal conductivity from about 0.2 W/m·K to about 2 W/m·K (pg. 8, Col. 2, lines 6-7). 
Jeong et al., Grobis et al. and Zhang et al. are analogous art because they are directed to a carbon nitride layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong et al. and Grobis et al. with the specified feature(s) of Zhang et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the carbon nitride layer comprising from about 23 at.% to about 40 at.% nitrogen and having a thermal conductivity from about 0.2 W/m·K to about 2 W/m·K, as taught by Zhang et al., in Jeong et al. and Grobis et al.'s device, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (2019/0140022) and Grobis et al. (2020/0005863) in view of Yang et al. (2019/0172817).
Jeong et al. and Grobis et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the bit line side surface of the first electrode is substantially flat.
Yang et al. teach in Figs. 2, 10B, 15 and related text the bit line side surface of the first electrode 126a is substantially flat.
Jeong et al., Grobis et al. and Yang et al. are analogous art because they are directed to a memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong et al. and Grobis et al. with the specified feature(s) of Yang et al. because they are from the same field of endeavor.
.

Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive. 
Applicant argues that "the rejection of claim 10 under Section 112(a) is improper" because "a person of ordinary skill would understand what a thermal conductivity refers to, and would understand that a material having a thermal conductivity in the noted range would fall within the scope of the claim without the need for information on any and all parameters that may influence that material's thermal conductivity. Thus, contrary to what has been stated in the Office Action, the subject matter of claim 10 has in fact been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention".
It is well known in the art that the thermal conductivity is depend on the temperature, and can be measured by several techniques. Although the specification disclose the feature of "the carbon nitride layer has a thermal conductivity from about 0.2 W/m·K to about 2 W/m·K", the specification does not disclose how the feature can be achieved: i.e. measurement of technology and temperature condition.


Rest of applicant’s arguments with respect to claim(s) 1-12 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MEIYA LI/Primary Examiner, Art Unit 2811